ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-06-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICABILITY OF ARTICLE VI, SECTION 22,
OF THE CONVENTION ON THE PRIVILEGES
AND IMMUNITIES OF THE
UNITED NATIONS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 14 JUNE 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPLICABILITE
DE LA SECTION 22 DE L’ARTICLE VI
DE LA CONVENTION SUR LES PRIVILEGES
ET IMMUNITES DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 JUIN 1989
Official citation :

Applicability of Article VI, Section 22, of the Convention
on the Privileges and Immunities of the United Nations,
Order of 14 June 1989, I.C.J. Reports 1989, p. 9.

Mode officiel de citation :

Applicabilité de la section 22 de l'article VI de la convention
sur les priviléges et immunités des Nations Unies,
ordonnance du 14 juin 1989, C.I.J. Recueil 1989, p. 9.

 

Sales number 5 5 2
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1989 1989
14 juin
Rôle général
14 juin 1989 n° 81
APPLICABILITE

DE LA SECTION 22 DE L’ARTICLE VI
DE LA CONVENTION SUR LES PRIVILEGES
ET IMMUNITES DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu le paragraphe 2 de l’article 66 du Statut de la Cour,

Considérant que, le 24 mai 1989, le Conseil économique et social des
Nations Unies a adopté la résolution 1989/75 ci-après:

« Le Conseil économique et social,

Ayant examiné la résolution 1988/37 de la Sous-Commission de la
lutte contre les mesures discriminatoires et de la protection des mino-
rités, en date du 1° septembre 1988, et la résolution 1989/37 de la
Commission des droits de l’homme, en date du 6 mars 1989,

1. Conclut qu’une divergence de vues s’est élevée entre l’Orga-
nisation des Nations Unies et le Gouvernement roumain quant à
l’applicabilité de la convention sur les privilèges et immunités des
Nations Unies [résolution 22 A (I) de l’Assemblée générale] au cas
de M. Dumitru Mazilu, en sa qualité de rapporteur spécial de la
Sous-Commission de la lutte contre les mesures discriminatoires et
de la protection des minorités;

2. Demande a titre prioritaire à la Cour internationale de Justice,
en application du paragraphe 2 de l’article 96 de la Charte des

4
PRIVILÈGES ET IMMUNITÉS (ORDONNANCE 14 VI 89) 10

Nations Unies et conformément à la résolution 89 (I) de l’ Assemblée
générale, en date du 11 décembre 1946, un avis consultatif sur la
question juridique de l’applicabilité de la section 22 de l’article VI de
la convention sur les privilèges et immunités des Nations Unies au
cas de M. Dumitru Mazilu en sa qualité de rapporteur spécial de la
Sous-Commission » ;

Considérant que copie certifiée conforme des versions anglaise et
française de cette résolution a été transmise à la Cour par une lettre du
Secrétaire général de Organisation des Nations Unies du 1° juin 1989,
reçue au Greffe le 13 juin 1989;

Considérant que, pour fixer les délais de procédure, il est nécessaire de
tenir compte du fait que la requête pour avis consultatif a été expressé-
ment présentée «à titre prioritaire»,

Décide que l'Organisation des Nations Unies et les Etats parties à la
convention sur les privilèges et immunités des Nations Unies sont suscep-
tibles de fournir des renseignements sur la question soumise à la Cour
pour avis consultatif;

Fixe au 31 juiliet 1989 la date d’expiration du délai dans lequel des
exposés écrits pourront être présentés à la Cour conformément au
paragraphe 2 de l’article 66 de son Statut;

Fixe au 31 août 1989 la date d'expiration du délai dans lequel les Etats
ou organisations qui auront présenté un exposé écrit pourront présenter
des observations écrites sur les autres exposés écrits conformément au
paragraphe 4 de l’article 66 du Statut de la Cour;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quatorze juin mil neuf cent quatre-vingt-neuf.

Le Président,
(Signé) José Maria RUDA.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
